PER CURIAM.
In this tax appeal, plaintiff Job Haines Home for the Aged, owner of property known as Block 103, Lot 41.01, also known as 250 Bloomfield Avenue in the Township of Bloomfield, County of Essex, appeals from entry of an order in the Tax Court on December 21, 2001, denying its application to have declared null and void an added assessment levied against its property by defendant Township of Bloomfield for the 2000 tax year.
The parties have informed this court that they have reached a settlement of all issues in this appeal that reduces the real property added assessment, as pro-rated, on the subject property.
The matter is remanded to the Tax Court for entry of a judgment effectuating the settlement agreed to by the parties. We do not retain jurisdiction.